EXHIBIT 99.1 CORAL GOLD RESOURCES LTD. (an Exploration Stage Company) Condensed Interim Consolidated Financial Statements For the nine months ended October 31, 2011 and 2010 1 Notice to Readers Under National Instrument 51-102, Part 4.3 (3)(a), if an auditor has not performed a review of the interim financial statements, they must be accompanied by a notice indicating that the financial statements have not been reviewed by an auditor. The accompanying unaudited interim consolidated financial statements of the Company for the period ending October 31, 2011 have been prepared in accordance with International Accounting Standard 34 for Interim Financial Reporting under International Financial Reporting Standards. These financial statements are the responsibility of the Company’s management and have been approved by the Board of Directors. The Company’s independent auditors have not performed an audit or review of these condensed interim consolidated financial statements. 2 CORAL GOLD RESOURCES LTD. Condensed Interim Consolidated Statements of Financial Position (Expressed in Canadian dollars) (Unaudited) Note October 31, January 31, (Note 17) ASSETS Current assets Cash $ $ Advances receivable from related party Other amounts receivable Prepaid expenses Non-current assets Investment securities 6 Reclamation deposits 7 Property, plant & equipment 5 Mineral properties exploration 4 Total assets $ $ LIABILITIES Current liabilities Accounts payable and accrued liabilities $ $ Advances payable to related parties 10 Total current liabilities Non-current liabilities Decommissioning liability Deferred tax liability Total liabilities EQUITY Share Capital 8 Equity Reserves Accumulated Other Comprehensive Income Accumulated Deficit ) ) Total equity attributable to equity holders of the Company Non-controlling interest Total Equity Total Liabilities and Equity $ $ Subsequent Events – Note 18 Approved by the Board of Directors: /s/ Louis Wolfin /s/ Gary Robertson Director Director The accompanying notes are an integral part of the condensed interim consolidated financial statements 3 CORAL GOLD RESOURCES LTD. Condensed Interim Consolidated Statements of Operations and Comprehensive Loss (Expressed in Canadian dollars) (Unaudited) Three months ended October 31, Nine months ended October 31, Note (Note 17) (Note 17) Operating and Administrative Expenses Depreciation $ Consulting fees Directors fees Investor relations and shareholder information Legal and accounting ) ) Listing and filing fees Management fees Office and miscellaneous Salaries and benefits Share-based payments 10 Travel Loss before other items ) Other Income (Expenses) Interest income Finance costs - ) ) Foreign exchange loss ) ) ) NET LOSS ) Other Comprehensive Income (loss) Unrealized gain (loss) on available for sale securities, net of tax 6 ) ) COMPREHENSIVE LOSS $ ) $ ) $ ) $ ) Loss per Share - Basic and Diluted $ ) $ ) $ ) $ ) Weighted Average Number of Shares Outstanding The accompanying notes are an integral part of the condensed interim consolidated financial statements 4 CORAL GOLD RESOURCES LTD. Condensed Interim Consolidated Statements of Changes in Equity (Expressed in Canadian dollars) (Unaudited) Equity Reserves Note Shares Share Capital Equity settled employee benefit reserve Reserve for warrants and compensation options Total Accumulated Other Comprehensive Income (Loss) Accumulated Deficit TotalEquity Balance, February 1, 2010 $ ) $ Common shares issued for cash: Private placement - - - Share issuance costs - ) - - - ) Share-based payments 9 - Options and Warrants cancelled/expired - - - ) ) - - Net loss for the period - ) ) Unrealized gain on investment securities - Balance, October 31, 2010 $ ) $ Balance, January 31, 2011 17 $ ) $ Common shares issued for cash: Exercise of stock options - Exercise of warrants - Fair value of stock options and warrants exercised - ) ) ) - - - Options and Warrants cancelled/expired - - ) ) ) - - Share-based payments 9 - Net loss for the period - ) ) Unrealized loss on investment securities - ) - ) Balance, October 31, 2011 $ ) $ 5 CORAL GOLD RESOURCES LTD Condensed Interim Consolidated Statements of Cash Flows (Expressed in Canadian dollars) (Unaudited) Nine months ended Note October 31, October 31, (Note 17) CASH PROVIDED BY (USED IN): OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments for non-cash items: Depreciation Share-based payments Foreign exchange gain (loss) ) Finance costs Net change in non-cash working capital 15 ) ) ) INVESTING ACTIVITIES Mineral property acquisition and exploration expenditures ) ) Purchase of equipment ) ) Purchase of land - - Increase in reclamation bond ) - ) ) Issuance of share for cash, net Net (decrease) increase in cash ) Cash, beginning of the period Effect of exchange rate fluctuations on cash held ) ) Cash, end of the period $ $ SUPPLEMENTARY CASH FLOW DISCLOSURES Cash paid during the periodfor: Interest expense $ $
